Name: 92/430/EEC: Commission Decision of 15 July 1992 drawing up a list of border inspection posts preselected for veterinary checks on products from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  cooperation policy;  agricultural policy
 Date Published: 1992-08-20

 Avis juridique important|31992D043092/430/EEC: Commission Decision of 15 July 1992 drawing up a list of border inspection posts preselected for veterinary checks on products from third countries Official Journal L 237 , 20/08/1992 P. 0016 - 0022COMMISSION DECISION of 15 July 1992 drawing up a list of border inspection posts preselected for veterinary checks on products from third countries (92/430/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as amended by Directive 91/496/EEC (2), and in particular Article 30 thereof, Whereas the national authorities of the Member States have submitted to the Commission lists of border inspection posts that are to carry out veterinary checks on products from third countries; Whereas, in line with Article 9 (3) of Directive 90/675/EEC, arrangements have been made between the Commission and the national authorities of the Member State to verify that the border inspection posts proposed are in a position to do the checking work laid down by Directive 90/675/EEC; Whereas, in line with Article 9 (4) of the said Directive, the border inspection posts must be inspected by the Commission in cooperation with the national authorities before approval can be granted; Whereas it would appear appropriate to allow the national authorities a period in which to bring these border inspection posts into line with all the requirements for their approval; whereas nonetheless as a transitional measure a list of preselected border posts should be compiled before the list of approved posts is drawn up; Whereas during this transitional period the standard of these shortlisted border posts should be assessed and any appropriate measures to promote their improvement put in hand; Whereas new posts may be proposed for addition to the list; whereas some posts may appear on the list only for inspection of certain products; Whereas establishment of this list is without prejudice to the provisions of Article 17 of Directive 90/675/EEC dealing with establishment of the rules applicable to imports into certain parts of the territory of the Community in order to take account of constraints specific to these; Whereas the measures provided for by this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Veterinary checks on products from third countries brought into the Community shall be carried out by the competent national authorities at the border inspection posts listed in the Annex to this Decision. Article 2 1. Before 30 June 1993 each border inspection post listed in the Annex shall be inspected by the Commission in cooperation with the national authorities. 2. If necessary a programme to correct deficiencies found shall be drawn up and implemented to a precise timetable. Article 3 Member states may, observing the requirements set out in Article 9 (3) of Directive 90/675/EEC, to propose that other border inspection posts be added to the list annexed to this Decision. Article 4 This Decision shall be reviewed, at the latest one year after its date of entry into force, after the inspection visits mentioned in Article 2 have been completed and a general report presented to the Standing Veterinary Committee. Article 5 This Decision shall apply from 1 July 1992. Article 6 This Decision is addressed to the Member States. Done at Brussels, 15 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 268, 24. 9. 1991, p. 56. ANNEX List of border inspection posts preselected for veterinary checks on products from third countries brought into the Community Name (Town) Sea Air Road and/or rail BELGIUM Antwerpen Ã  Ã  Gent Ã  Oostende Ã  Ã  Charleroi-Gosselies Ã  Zeebrugge Ã  Zaventem Ã  Name (Town) Sea Air Road and/or rail DENMARK Koebenhavn Ã  Ã  AArhus Ã  AAlborg Ã  Esbjerg Ã  Fredericia (*) Ã  Nykoebing Mors (*) Ã  Randers (*) Ã  Roskilde (*) Ã  (*) Fish only (Article 18 (4) of Directive 90/675/EEC) Name (Town) Sea Air Road and/or rail GERMANY Stuttgart Ã  Weil/Rhein Ã  Bietingen Ã  Muenchen Ã  Furth im Wald - Schafberg Ã  Schirnding-Landstrasse Ã  Waidhaus Ã  Suben-Autobahn Ã  Lindau-Hoerbranz-Autobahn Ã  Kiefersfelden-Autobahn Ã  Berlin-Tegel Ã  Frankfurt/Oder Ã  Forst Ã  Schoenefeld Ã  Bremen Ã  Ã  Bremerhaven Ã  Hamburg Ã  Ã  Frankfurt/Main Ã  Pomellen Ã  Sassnitz Ã  Rostock Ã  Brake Ã  Cuxhaven Ã  Langenhagen Ã  Duesseldorf Ã  Dortmund Ã  Koeln Ã  Muelheim Ã  Muenster/Versmold Ã  Zinnwald Ã  Schoenberg Ã  Kiel Ã  Luebeck Ã  Erfurt Ã  Bad Reichenhall Ã  Name (Town) Sea Air Road and/or rail GREECE Hellinikon (Athina) Ã  Piree Ã  Patra Ã  Volos Ã  Thessaloniki Ã  Ã  Idomeni Ã  Evzoni Ã  Neos Kafkassos Ã  Promachon Ã  Gefira Kipon Ã  Kakavia Ã  Igoumenitsa Ã  Rodos Ã  Ã  Name (Town) Sea Air Road and/or rail SPAIN Alicante Ã  Ã  Bilbao, Pasajes, IrÃ ºn Ã  Ã  Santander Ã  Ã  La CoruÃ ±a y Santiago de Compostela Ã  Ã  Vigo, VillagarcÃ ­a de Arosa Ã  Ã  CÃ ¡diz-Algeciras Ã  MÃ ¡laga Ã  Ã  AlmerÃ ­a Ã  Ã  Valencia Ã  Ã  Tarragona Ã  Palma de Mallorca (Baleares) Ã  Ã  Madrid Ã  Sevilla Ã  Ã  GijÃ ³n Ã  Ã  Cartagena Ã  Barcelona Ã  Ã  Huelva Ã  Santa Cruz de Tenerife Ã  Ã  Las Palmas de Gran Canaria Ã  Ã  Name (Town) Sea Air Road and/or rail FRANCE Boulogne Ã  Dunkerque Ã  Le Havre Ã  Saint-Malo Ã  Brest Ã  Ã  Concarneau-Douarnenez Ã  Nantes-Saint-Nazaire Ã  Ã  Bordeaux Ã  Ã  SÃ ¨te Ã  Marseille (port) Ã  Lorient Ã  Ã  Roissy Charles de Gaulle Ã  Orly Ã  Marseille-Marignane Ã  Lyon-Satolas Ã  Nice Ã  Toulouse-Blagnac Ã  Saint-Louis Ã  Ã  Saint-Julien Ã  Name (Town) Sea Air Road and/or rail IRELAND Dublin Ã  Ã  Cork Ã  Ã  Shannon Ã  Waterford Ã  Galway (*) Ã  Killybeys (*) Ã  (*) Fish only (Article 18 (4) of Directive 90/675/EEC) Name (Town) Sea Air Road and/or rail ITALY Olbia Ã  Torino Ã  Salerno Ã  Chiasso Ã  Reggio Calabria Ã  Ã  Milano Linate Ã  La Spezia Ã  Milano Malpensa Ã  Bologna Ã  C. PO Trans Ã  Verona Ã  Fortezza Ã  Lamezia Terme Ã  Pontebba Ã  Gorizia Ã  Ã  Gaeta Ã  Prosecco Ã  Trieste Ã  Venezia Ã  Ancona Ã  Name (Town) Sea Air Road and/or rail Bari Ã  Ã  Genova Ã  Livorno Ã  Roma Fiumicino Ã  Napoli Ã  Ã  Porto Torres Ã  Palermo Ã  Ã  Catania Ã  Ã  Cagliari Ã  Ciampino Ã  Ã  Mazara del Vallo Ã  Name (Town) Sea Air Road and/or rail LUXEMBOURG Luxembourg Ã  Name (Town) Sea Air Road and/or rail NETHERLANDS Amsterdams havengebied Ã  Ã  Rotterdams havengebied Ã  Ã  Maastricht Ã  Delfzijl Ã  Eemshaven Ã  Harlingen Ã  Scheveningen Ã  Den Helder Ã  Vlissingen Ã  Terneuzen Ã  Lauwersoog (*) Ã  Urk (*) Ã  Den Oever (*) Ã  Goedereede-Stellendam (*) Ã  Colijnsplaat (*) Ã  Breskens (*) Ã  Eindhoven Ã  (*) Fish only (Article 18 (4) of Directive 90/675/EEC) Name (Town) Sea Air Road and/or rail PORTUGAL Viana do Castelo (*) Ã  Porto Ã  Ã  Aveiro (*) Ã  Lisboa Ã  Ã  Funchal/Madeira Ã  Ã  Praia da VitÃ ³ria Ã  Ã  Ponta Delgada Ã  Ã  (*) Fish only (Article 18 (4) of Directive 90/675/EEC) Name (Town) Sea Air Road and/or rail UNITED KINGDOM Birmingham Ã  Dover Ã  London port Ã  London airports Ã  Solent Ã  Humber Ã  Bristol Ã  Felixstowe Ã  New Haven Ã  Liverpool Ã  Heysham Ã  Tyne Ã  Holyhead Ã  Fishguard Ã  Cardiff Ã  Teesport Ã  Grangemouth Ã  Clyde Ã  Ã  Stansted Ã  Manchester Ã  Ã  Norwich Ã  Ã  Scrabster Ã  Belfast Ã  Ã  Aberdeen Ã  Ã  Weymouth Ã  Falmouth Ã  Invergordon Ã  Mostyn Ã  Lerwick (*) Ã  (*) Fish only (Article 18 (4) of Directive 90/675/EEC)